UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1941


MICHELLE D. PHARR,

                Plaintiff - Appellant,

          v.

RAJNISH K. JAIN; AKHIL JAIN; RAJNISH K. JAIN IRREVOCABLE
TRUST 99-2 TRUSTEE AKHIL JAIN; JAIN AND ASSOCIATES, L.P.;
RAJ S. RAHIL; THE MARIAPPA 2005 REVOCABLE TRUST DATED
11/10/2005 TRUSTEES SUDESH MARIAPPA AND EIKO HIRABAYASHI;
JRS PARTNERS, LLC; SUFFOLK LODGING PARTNERS, LLC; TOWN
CENTER HOSPITALITY, LLC; FIRST LODGING PARTNERS, LLC;
LANDMARK HOTEL GROUP, LLC; PENINSULA HOSPITALITY, LLC;
YORKTOWN LODGING PARTNERS, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.   Terrence W.
Boyle, District Judge. (2:12-cv-00007-BO)


Submitted:   December 20, 2012            Decided:   January 22, 2013


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle D. Pharr, Appellant Pro Se. Gary Alvin Bryant, WILLCOX
& SAVAGE, PC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michelle D. Pharr appeals the district court’s order

granting    Defendants’      motion   to   dismiss      for   lack   of   subject

matter jurisdiction.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district    court.    Pharr     v.   Jain,   No.   2:12-cv-00007-BO

(E.D.N.C.    July     23,   2012).    We    dispense     with   oral      argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                       2